t c summary opinion united_states tax_court brooks edward omans and tonya renee omans rateau petitioners v commissioner of internal revenue respondent docket no 4919-02s filed date craig d bell and flora leigh t hezel for petitioners mary ann waters for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner refers only to brooks edward omans respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues are whether petitioners are entitled to claim dependency_exemption deductions under sec_151 and child tax_credits under sec_24 for petitioner’s two minor children from a previous marriage at the time the petition was filed petitioner resided in fort eustis virginia and ms rateau resided in hampton virginia background this case was submitted fully stipulated under rule pursuant to a decree of dissolution of marriage divorce decree entered by the circuit_court of greene county missouri petitioner and jana lynn johnmeyer ms johnmeyer were divorced on date together they have two minor children the divorce decree awarded joint legal custody of the children to petitioner and ms johnmeyer with ms johnmeyer having primary physical custody custodial_parent incorporated into the divorce decree is a settlement agreement and custodial plan executed by petitioner and ms johnmeyer in the settlement agreement contains the names of the two children ms johnmeyer’s name her signature and petitioners divorced prior to filing the petition petitioner’s name ms johnmeyer’s signature appears on these documents a total of three times and the settlement agreement was certified by a notary public of greene county missouri the notary’s certification includes the date the notary’s commission expiration date and signature and the following statement jana lynn omans of lawful age being first duly sworn upon her oath states that she is the petitioner in the above-entitled cause and that she has executed the foregoing agreement as her free act and deed the settlement agreement specifies that petitioner and ms johnmeyer agreed to file separate_income tax returns for the tax_year and for each year thereafter petitioner and ms johnmeyer further agreed that petitioner shall be allowed to claim the parties’ minor children as dependents within the meaning of both state and federal_income_tax laws so long as he is current on his monthly child_support obligation petitioner’s monthly child_support payments are made directly to the circuit clerk of greene county as trustee for ms johnmeyer respondent has stipulated that petitioner was up to date on all child_support payments from the time he entered into the settlement agreement up through and including the year at issue at the time she signed the settlement agreement ms johnmeyer was still known as jana lynn omans petitioner provided respondent with documents from the continued on their federal_income_tax return petitioners claimed dependency_exemption deductions and child tax_credits for petitioner’s two children from his marriage to ms johnmeyer and attached a copy of the divorce decree and the settlement agreement to the return respondent notified petitioners by letter dated date that their return was under examination due to the claimed dependency_exemption deductions and child tax_credits ms johnmeyer also claimed dependency_exemption deductions for the two children when she jointly filed a form_1040 u s individual_income_tax_return for the taxable_year with her current husband donald hicks after the examination of their return respondent issued petitioners a 30-day_letter disallowing the claimed dependency_exemption deductions and child tax_credits petitioners then timely filed a protest letter and their case continued circuit_court of greene county stating that his child_support obligation was current petitioner was prepared to testify that he has claimed dependency_exemption deductions for his two children for every year from through the record does not state whether or not a written declaration regarding the custodial parent’s waiver of the exemptions was attached to those returns each taxable_year stands on its own and must be separately considered 113_tc_158 respondent is not bound in any given year to allow the same treatment permitted in a previous year id the record is unclear as to when exactly ms johnmeyer remarried was sent to the internal revenue service’s appeals_division the appeals officer concluded that petitioners were not entitled to the dependency_exemption deductions the letter specifically pointed out that what they needed was a form_8332 release of claim to exemption for child of divorced or separated parents signed by the custodial_parent after receiving the appeals officer’s decision letter petitioner contacted ms johnmeyer and asked her to sign a form_8332 on the advice of her attorney ms johnmeyer executed a form_8332 and petitioner then forwarded it to the appeals officer ms johnmeyer however did not execute the form_8332 properly form_8332 is comprised of two parts each part requires the names of the dependents the year or years to which the waiver will apply the custodial parent’s signature the social_security_number of the custodial_parent and the date of the signature part i is entitled release of claim to exemption for current_year and part ii is entitled release of claim to exemption for future years in part i designated for the current_year ms johnmeyer provided the names of the two children and the year but did not provide her signature the settlement agreement also includes a construction and execution clause where petitioner and ms johnmeyer agreed to promptly execute and deliver to the other all necessary documents as may be required to effect the terms and conditions of this agreement her social_security_number or the date in part ii designated for future years only she provided the names of the two children listed the years signed the form and provided her social_security_number and the date the appeals officer contacted ms johnmeyer and requested that she amend her return by removing the two children as dependents ms johnmeyer then wrote the appeals officer claiming that she had signed the form_8332 under duress ms johnmeyer did not amend her return and respondent issued petitioners a statutory_notice_of_deficiency for the taxable_year dependency_exemption deduction discussion sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a dependent if the taxpayer provides over half of the support for the dependent under sec_152 in the case of a minor dependent whose parents are divorced or separated and together provide over half of the support for the minor dependent the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor dependent petitioner is not the custodial_parent and thus is not entitled to the dependency_exemption deductions under sec_152 a noncustodial_parent may be entitled to dependency_exemption deductions if one of three exceptions in sec_152 is satisfied the only exception relevant to this case is contained in sec_152 sec_152 provides that a child shall be treated as having received over half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date further provides the written declaration may be made on a form to be provided by the service for this purpose the code gave the dependency_exemption deduction to the parent who contributed more than one-half of the support of the child for the year difficulties were encountered in establishing this requirement as both parents often honestly believe they contributed more than one-half of the support the temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 internal_revenue_service then found itself in the position of an unwilling arbiter between the contending parents s rept 90th cong 1st sess in order to keep the internal_revenue_service out of these disputes sec_152 as amended in provided as a general_rule that the parent who had custody of a child for the greater portion of the year is entitled to the deduction act of date publaw_90_78 81_stat_191 congress recognized that divorcing parents often take dependency_exemptions into account when dividing the financial_assets of a marriage and an exception to this general_rule included instances where the parent who had custody for the lesser period was granted the deduction as part of a divorce decree or separate_maintenance agreement accounting for custody proved as difficult as tracking support and still presented the same problem of substantiation and proof h rept part pincite congress again amended sec_152 to allow the custodial spouse the exemption unless that spouse waives his or her right to claim the exemption still with the intention that dependency disputes between parents would be resolved without the involvement of the internal_revenue_service id pincite in date as part of the working families tax relief act of publaw_108_311 sec 118_stat_1169 sec continued written declaration requirement pursuant to the regulations the internal_revenue_service issued form_8332 as a way to satisfy the written declaration requirement of sec_152 form_8332 instructs the taxpayer to provide the names of the children for whom exemption claims were released the years the claims are to be released the signature of the custodial_parent to confirm their consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption if form_8332 is not used a statement conforming to the substance of form_8332 must be used see sec_1_152-4t a q a-3 temporary income_tax regs supra the settlement agreement petitioner attached to his return contains the names of the two children the custodial parent’s signature as witnessed by a notary’s certification the date of her signature and petitioner’s name it does not contain the social_security_number of either the custodial_parent or of petitioner or literal reference to the year continued e was amended to include reference to the allocation of the dependency_exemption deduction to the noncustodial_parent in a divorce decree under this current version the noncustodial_parent will be entitled to the dependency_exemption deduction where the custodial_parent signs a written declaration waiving the right to claim it or the dependency_exemption deduction is allocated to the noncustodial_parent pursuant to a state divorce decree the omission of either parent’s social_security_number is not a determinative factor as it is not required by the language of sec_152 bramante v commissioner tcmemo_2002_ white v commissioner tcmemo_1996_438 although the settlement agreement did not list each and every year to which petitioner’s entitlement to the dependency_exemption deductions was to apply we find it clearly refers to the separate returns of petitioner and ms johnmeyer for the tax_year and for each year thereafter thus including the year at issue see boltinghouse v commissioner tcmemo_2003_134 as the custodial_parent ms johnmeyer’s signature on the proffered written declaration is critical to the successful release of the dependency_exemption deductions see neal v commissioner tcmemo_1999_97 paulson v commissioner tcmemo_1996_560 white v commissioner supra the signature requirement demands more than a mere acknowledgment 114_tc_184 it must confirm the custodial parent’s intention to release the dependency_exemption to the noncustodial_parent and signify the custodial parent’s agreement not to claim the dependency_exemption id there is no doubt that ms johnmeyer signed the settlement agreement petitioner attached to his return her signature appears on the settlement agreement three times respondent contends that her signature fails to signify her intent to not claim the dependency_exemption deductions due to the absence of the language will not claim from the settlement agreement we find that ms johnmeyer’s notarized signature indicates more than a mere acknowledgment of the form of the settlement agreement the certification of her signature by a notary public imports prima facie truth of its own pertinent recitals see estate of williams v commissioner tcmemo_1955_321 the notary certification not only affirms that ms johnmeyer did in fact state that she is the petitioner in the above-entitled cause when she signed the settlement agreement but also that she executed the foregoing agreement as her free act and deed thereby agreeing that petitioner would have the dependency_exemption deductions when court ordered and monitored child_support payments were up to date we find that the custodial parent’s certified signature on the settlement agreement signifies her sworn agreement to the settlement agreement’s contents including petitioner’s entitlement to the dependency_exemption deductions see miller v commissioner supra pincite but even the proper execution of a form_8332 which includes the literal language agree not to claim is no guarantee that the custodial_parent does not intend to claim a dependency_exemption deduction when he or she has agreed that the noncustodial_parent is entitled to the deduction and thus avoid involving the service and this court in a dependency_exemption dispute see 121_tc_245 bramante v commissioner supra although we generally do not look behind the notice_of_deficiency to examine the evidence used or the propriety of the commissioner’s motives or of the administrative policy or procedure involved in making the determinations 62_tc_324 the stipulated facts indicate that not only was petitioner current on his court ordered and monitored child_support obligation but that petitioner would have had a difficult time in procuring a properly signed form_8332 from the custodial parentdollar_figure therefore without insisting that petitioner further rely on the doubtful cooperation of the custodial_parent we find that the attached settlement agreement satisfied the written declaration requirement of sec_152 as seen in the legislative_history underlying sec_152 is congress’s recognition of the use of dependency_exemption deductions in divorce settlements the legislative_history of sec_152 illustrates how various literal expressions have failed to implement the congressional intent of rule a requires the parties to stipulate to the fullest extent all matters not privileged that are relevant to the case regardless of whether such matters involve fact or opinion or the application of the law to fact stipulations are binding on the parties to the stipulation unless the parties agree otherwise or the court relieves a party from the binding effect where justice requires rule e justice does not require us to disregard any of the stipulations in this case lessening the internal revenue service’s involvement in these disputes accordingly respondent’s insistence on the presence of form_8332 or the language agree not to claim or will not claim in this case was overly formalistic and ultimately undermined the intent of sec_152 we find that petitioners are entitled to the dependency_exemption deductions for child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 petitioners are entitled to claim dependency_exemption deductions under sec_151 they are therefore also entitled to the child tax_credits reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioners
